OPINION OF THE COURT
Joseph Jiudice, J.
The plaintiff moves for an order of seizure pursuant to CPLR article 71.
The defendant, Cabrera, executed a retail installment contract which was assigned to the plaintiff for valuable consideration. The retail installment contract for the purchase of the automobile in question contained a provision allowing the plaintiff to repossess the vehicle in the event of the defendant’s default.
It is undisputed that the defendant has defaulted in payment but claims a breach of warranty with regard to the automobile.
Without question, the provision in the security agreement gives the plaintiff the absolute right to repossess the collateral in the event of default (see, also, Uniform Commercial Code, § 9-503).
Finally, the claim by the defendant of poor equipment performance and breach of warranty and defendant’s allegations concerning the condition of the vehicle do not state a valid defense to an application for an order of seizure pursuant to CPLR article 71 (Honeywell Information Systems v Demographic Systems, 396 F Supp 273).
*1051Accordingly, the motion is granted and an order of seizure will issue from this court upon plaintiff’s giving an undertaking in the amount of $10,000.